Citation Nr: 9904890	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  92-20 198A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include passive aggressive personality with 
depressive features and post-traumatic stress neurosis.

2.  Entitlement to service connection for chronic active 
hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active duty from September 1968 to March 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1992 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied reopening, on the basis of 
lack of new and material evidence, of claims of service 
connection for chronic active hepatitis and a psychiatric 
disorder, the latter previously identified as passive 
aggressive personality with depressive features 
(constitutional or developmental abnormality) and as post-
traumatic stress neurosis.  A hearing officer's decision in 
October 1993 reopened the claim of service connection for a 
psychiatric disorder, now characterized as a nervous 
condition, and denied the claim after review of all evidence, 
old and new.  New and material evidence to reopen the claim 
of service connection for chronic active hepatitis was not 
found.  The Board, in October 1996, found that the decision 
to reopen the claim of service connection for a psychiatric 
disorder, now identifed as an acquired psychiatric 
disability, was correct.  The Board also reopened the claim 
of service connection for hepatitis.  The Board remanded both 
issues for further development.  

The Board notes that the veteran testified at a personal 
hearing before a hearing officer at the RO in April 1993.  In 
July 1996, he requested a hearing before a member of the 
Board at the RO, and, in September 1996, he canceled the 
request.  No further hearing requests were made following the 
Board remand in October 1996.  We note that the RO 
incorrectly noted, in a March 1998 letter to a member of the 
House of Representatives, that the veteran was being 
scheduled for a hearing before a traveling section of the 
Board of Veterans' Appeals.

The issue of service connection for chronic active hepatitis 
is addressed in the Remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for a proper review of 
the veteran's claim has been obtained.

2.  The veteran was diagnosed with passive-aggressive 
personality in service; this is not a disability for which 
service connection may be granted.

3.  Post-service medical records reveal that the veteran has 
also been diagnosed with anxiety and depressive neurosis and 
drug and alcohol abuse; there is no competent evidence of 
record that the veteran has a diagnosed neuropsychiatric 
disorder which was incurred either contemporaneous with, or 
as a consequence of, his military service.

4.  The veteran has not submitted evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claim of service connection for a psychiatric disorder is 
plausible under the law.


CONCLUSIONS OF LAW

1.  The veteran's passive aggressive personality with 
depressive features, diagnosed in service, is not a 
disability for which service connection may be granted.  38 
C.F.R. §§ 3.303(c), 4.9, 4.127 (1998).

2.  The evidence of record does not support service 
connection for a psychiatric disorder, to include passive 
aggressive personality with depressive features and post-
traumatic stress neurosis.  38 U.S.C.A. §§ 1110, 1112, 1113, 
(West 1991 & Supp. 1997); 38 C.F.R. §§ 3.303, 3.304(f), 
3.307, 3.309 (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records reflect that the veteran was admitted 
for medical treatment in October 1968 with a reaction to a 
Bicillin injection; his symptoms subsided with treatment and 
he was discharged to full duty the next day.  In December 
1968 he had viral pneumonia.  

Records of treatment at Bethesda Naval Hospital from December 
1969 to March 1970 are of record.  We note that they were 
received in 1993 as part of the current appeal; their 
contents are discussed below. 

A Medical Board met in February 1970 and recommended 
discharge due to unsuitability for service due to passive-
aggressive personality.  Its report indicates that the 
veteran was admitted to the Naval Hospital, Bethesda, MD, on 
January 13, 1970, for psychiatric consultation.  The veteran 
reported a concern he was losing his sanity and recognized a 
chronic abuse of hallucinogenic and stimulating drugs as an 
attempt to escape from his problems.  He feared disciplinary 
action if he sought help for his drug problems.  

History noted he had begun using intravenous amphetamine at 
age 16.  He also took LSD and various barbiturates, and 
occasionally experimented with heroin.  In service he had 
undergone some neuropsychiatric technician training, had 
overly identified with the patients and projected his 
feelings onto them, became anxious and tense, and turned to 
drug use to make himself feel better.  He had been indirectly 
implicated as a witness when a number of his friends were 
charged with misappropriation of federal narcotics, and he 
worried that he would be charged.  

While in the hospital he underwent therapy, received a 90-day 
suspended demotion and severe reprimand for unauthorized 
absence, and was relieved when he learned that his 
involvement in the disciplinary action was only as a witness.  
He was passive, withdrawn, and preoccupied with a history of 
failure, expressed feelings of loneliness, desperation, 
inadequacy and hopelessness, and tried to manipulate his way 
out of unfavorable circumstances and consistently avoided 
dealing with painful emotional problems.  

After an adequate period of observation and treatment, a 
conference of staff psychiatrists reviewed the case and 
current clinical findings, and established the diagnosis as 
passive-aggressive personality manifested by ineffective 
performance of work, inability to relate to others, rebellion 
against authority, passive obstructionism, abuse of 
hallucinogenic and stimulating drugs, poor judgment, 
inability to delay gratification, and inability to make and 
achieve goals.

The veteran filed an original application for compensation or 
pension in June 1973, seeking service connection for a 
nervous condition.  He reported treatment for same in service 
and since May 1973 at the VA Hospital (VAH) in Brockton.  A 
June 1973 report of VAH Brockton indicates the veteran had 
been receiving outpatient treatment since May 1973, at which 
time he had presented for help because he had been working 
irregularly, drinking alcohol excessively, using street 
drugs, and not fulfilling his adopted life roles in an 
appropriate manner.  Diagnoses were adjustment reaction of 
adult life, with depressive features, plus drug and alcohol 
abuse, and passive aggressive personality  It was expected 
that he would be discharged as improved within two months.  
Rating decision in July 1973 denied service connection, 
noting the diagnosis in service of passive aggressive 
personality and the diagnoses in June 1973, and further 
noting that these comprised a constitutional or developmental 
abnormality and not a disability under the law.  

A May 1973 VAH record was received and includes a notation 
that there was very little reference in the record to the 
veteran's rather severe drug abuse, including, since 17 years 
of age, continual abuse of the following:  barbiturates, LSD 
(150 to 200 "trips"), mescaline, amphetamines, crystalline 
methadone, and heroin.  His last dose of speed and alcohol 
had been two weeks before, at which time he went crazy, and 
he had gotten very drunk two days before.  Rating decision in 
September 1973 confirmed the denial of service conection.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in April 1974.  He stated that his problems 
began during neuropsychiatric technician school when he had 
to work with disturbed patients and did not know how to deal 
with it.  He said one night in the barracks he had a nervous 
breakdown.  A friend took him to the ward and he was 
admitted.  He said they told him he was on drugs and then 
started hypnotizing him and he remembers little of anything 
else for ten weeks.  He said they locked him in a ward, made 
him sign things, and psychiatrists told him he was 
schizophrenic which he did not think was true.  He said that 
since service he had had about 40 jobs, and had quit each one 
after suffering breakdowns.  He submitted copies of various 
personnel and service medical records.  A rating decision in 
April 1974 confirmed the denial.

In May 1974, the Board denied service connection for a 
nervous disorder.  The Board found that the veteran's 
personality disorder, characterized by problems with 
authority figures and drug abuse, preexisted his entry into 
active service, that symptoms continued during service 
without a superimposed acquired psychiatric disease, and that 
no acquired psychiatric disease was present at discharge.

The veteran filed another application for compensation or 
pension in November 1979, seeking service connection of 
chronic active hepatitis which he reported began in 1969.  
Records of the VA Medical Center (VAMC) in Providence, from 
April 1979 to September 1979, reveal that, in April 1979, the 
veteran had been treating for chronic hepatitis for nine 
months, his symptoms had improved, but liver function tests 
remained abnormal.  He underwent percutaneous liver biopsy.  
In July and September he was reportedly essentially stable.  
A rating decision in January 1980 denied non-service-
connected pension on the basis that chronic active hepatitis 
was not permanently and totally disabling.  

Later in 1980, the veteran claimed service connection for a 
liver condition and of "those conditions which I have been 
treated for" at the VAMCs in Brockton and Providence.  He 
also reported treatment for hepatitis at Cardinal Cushing 
General Hospital beginning in January 1971.  

Received in August 1980 were records of VAMC Boston and VAMC 
Brockton, dated from May 1973 to July 1980.  Diagnoses in 
July 1973 were drug and alcohol abuse, passive-aggressive 
personality, and anxiety and depressive neurosis, and 
diagnosis in June 1974 was adjustment reaction to adult life.  
Subsequent records show treatment for hepatitis, myocarditis, 
and alcoholism.  A record of January 1980 reflects that 
history included needle-associated hepatitis since 1971.

In a September 1980 letter to the veteran, the RO advised 
that no further action would be taken on the claim for 
compensation based on disability resulting from a liver 
condition unless he submitted evidence to support his claim 
that the condition was incurred in or aggravated by service.

In September 1984, the veteran claimed service connection for 
a liver condition, citing treatment in 1971 at Cardinal 
Cushing Hospital, at the VAMCs in Brockton, Boston, and 
Providence, and by a Dr. Gardner of Plymouth.  

An October 1984 letter from the veteran's representative 
raised a claim of service connection for post-traumatic 
stress disorder (PTSD).  It was requested that service 
medical records and treatment records from the VAMC in 
Brockton be considered; no specific assertion as to the 
existence of PTSD was made.

Records received from James S. Gardner, M.D., in November 
1984, reflect that he first saw the veteran in August 1983, 
when he was hospitalized for an episode of pain which 
resolved and did not result in a clear diagnosis.  Subsequent 
evaluation revealed the veteran had mild chronic active 
hepatitis.  The records reflect treatment through September 
1984.  They are negative for reference to a psychiatric 
disorder.

Received in April 1985 were additional records of VAMC 
Brockton, dated from October 1984 to February 1985.  A 
discharge summary of December 1984 reflects diagnoses 
including adjustment disorder with depressive features, 
alcohol and substance abuse, and chronic active hepatitis.

A rating decision in September 1985 denied service connection 
for claimed post-traumatic stress neurosis and for chronic 
active hepatitis, as not incurred in or aggravated by 
military service.  The rating decision noted that PTSD was 
not shown, by the evidence of record, to be present.  It also 
again denied a permanent and total disability rating for 
purposes of non-service-connected pension.  Also, cervical 
radiculopathy was added to the list of disabilities.  

Later in September 1985, the veteran submitted copies of 
printed materials on viral hepatitis.  He also submitted a 
statement laying out why he thought his liver disease was 
contracted in service.

Rating decision in February 1986 confirmed the denial of 
service connection for chronic active hepatitis.  It also 
denied service connection for claimed residuals of exposure 
to Agent Orange.

The current claims were commenced in March 1992.  The 
veteran's representative stated it was the veteran's 
contention that he was subjected to intentional exposure to 
harmful experimentations, i.e., LSD testing, during service, 
and developed hepatitis and a nervous disorder as a result.  
He also stated that the veteran was treated at "the VA 
Medical Center" from January 1972 to the present date, and 
that the veteran contended part of his service medical 
records were missing.

Additional records of VAMC Boston, from February 1985 through 
September 1988, were received in July 1992.  They reflect 
continued treatment for hepatitis.  They are negative for 
reference to a psychiatric disorder.

A July 1992 report from the National Personnel Records Center 
indicates records failed to show any participation in any LSD 
experimentation, and that all medical records had been 
forwarded to the RO in 1973.  

A rating decision in July 1992, as mentioned in the 
Introduction portion of this decision, denied reopening, on 
the basis of lack of new and material evidence, of the 
veteran's claims of service connection for a nervous disorder 
and hepatitis.

The veteran and his wife, who reported she is a registered 
nurse, testified at a personal hearing before a hearing 
officer at the RO in April 1993.  The veteran, in essence, 
contended that his problems began during neuropsychiatric 
school in service, that he woke up one day with the runs and 
vomiting.  He contends this was the start of hepatitis.  He 
stated that he did not use drugs in service.  He was not 
diagnosed with hepatitis until after service.  He contended 
that much of the history reported by the Medical Board was 
fabricated, as the Navy thought he was part of a drug ring.  
He stated that he was drugged and forced to sign things.  He 
said that he started drinking about a year after service and 
thereafter started using drugs.  He said that he was 
currently receiving psychiatric treatment at Brockton.

Received from the veteran at the hearing were two bound 
volumes of documentation, much of it consisting of duplicates 
of documents already in his claims file, and some of it 
irrelevant to the issues on appeal.  A report of cardiac 
consultation at Cardinal Cushing General Hospital in 1971 
reflects the veteran had been admitted two weeks before with 
infectious hepatitis; the diagnostic impression included 
hepatitis, probably of the infectious variety, in view of a 
history of contact two months previously.  Also included in 
the volumes were copies of certain service medical and 
personnel records, various post-service VA and private 
medical records, and various lay statements.  

Also received at the hearing was a statement of [redacted], 
who stated that he was in the same company as the veteran in 
1969 and trained with him.  He said that the veteran was not 
someone he remembered as a discipline problem; he was a 
positive individual and was "4.0" when he knew him.  

Also received at the hearing was a January 1993 progress note 
of Massachusetts General Hospital, showing ongoing treatment 
for hepatitis.

Received in August 1993 were a statement of the veteran's 
wife, laying out facts and argument in support of the 
veteran's claim that hepatitis existed in service, and 
another bound volume of documentation, consisting of records 
from the Bethesda Naval Hospital.  

A September 1993 report of Will T. Ramsey, B.S.W., of VAMC 
Providence, indicates the veteran had been undergoing 
outpatient individual and group counseling with him since 
July 1993.  Mr. Ramsey stated that the veteran had had 
serious physical, medical, and psychological/emotional 
consequences related to his liver disease, complicated by a 
history of alcoholic drinking.

A record of the [redacted] School, 
received in July 1993, indicates the veteran's grades for 
11th grade were A's, B's, and C's, and that he withdrew from 
the school after that.

A hearing officer's decision in October 1993 reflects a 
finding that the records of Bethesda Naval Hospital in 1969 
and 1970 constituted new and material evidence to reopen the 
claim of service connection for a nervous condition.  The 
claim was thus reopened but was then denied, as there was 
still a lack of evidence establishing that an acquired 
psychiatric disorder was incurred or aggravated in service.  
New and material evidence was not found with respect to the 
claim of service connection for chronic active hepatitis.  A 
rating decision in January 1994 implemented the October 1993 
decision of the hearing officer.

The veteran submitted a new claim for non-service-connected 
pension in August 1995.

Records of VAMC Providence, from May 1991 to September 1995, 
were received in October 1995.  They reflect treatment for 
chronic active hepatitis with associated fatigue and anxiety, 
alcohol dependence, neck problems, and history of 
pancreatitis.

A rating decision in November 1995 again denied non-service-
connected pension.  Added to the list of disabilities 
considered were residuals of a neck injury and pancreatitis.

Received in January 1996 were records of Josef Sternberg, 
M.D., of VAMC Providence, indicating the veteran was 
completely disabled for the foreseeable future due to 
muscular dystrophy, Becker's type.

In October 1996, the Board found that the claim of service 
connection for an acquired psychiatric disability had been 
properly reopened by the hearing officer, and found that new 
and material evidence had been submitted to reopen the 
veteran's claim of service connection for hepatitis.  Both 
issues were remanded for additional development.  Development 
was to include taking appropriate steps to obtain the 
veteran's wife's professional qualifications, especially in 
the area of diagnosing liver diseases.

A November 1996 report of Dr. Sternberg was received, 
indicating that the veteran had presented with a report that 
he had received a letter from Washington requesting that his 
primary care provider review his medical records from 1970.  
The physician noted that lab reports during the veteran's 
hospitalization at Bethesda Naval Hospital in 1970 reflected 
elevated liver function tests.  SGOT was 135 and SGPT was 
640.  The physician noted that the veteran had had elevated 
liver function tests ever since and was subsequently 
diagnosed with hepatitis C.  Finally, the physician reported 
that the test for hepatitis C was not available in 1970, that 
the disease was not known, and that it was reasonable to 
assume that the elevated liver function tests represented the 
beginning of the veteran's disease.  

Rating decision in April 1997 granted a permanent and total 
disability rating for purposes of non-service-connected 
pension.  Added to the list of disabilities was Becker's 
Disease, considered 60 percent disabling.  By rating decision 
in August 1997, an earlier effective date for the pension 
rating was granted.

Received in July 1997 were additional records pertaining to 
treatment at Cardinal Cushing General Hospital in February 
1971.  They consist of clinical records and a hospital 
summary for hospitalization from February 8, 1971, to 
February 25, 1971.  At admission, the veteran complained of 
weakness, muscle aching, dark urine, nausea, vomiting, and 
sore throat.  He reported that he had co-workers who had 
hepatitis two months previously.  The discharge diagnoses 
were hepatitis and myocarditis.

Rating decision in August 1997 granted an earlier effective 
date for the grant of a permanent and total rating for non-
service-connected pension.

A VA examination was conducted in June 1998.  History of 
psychiatric hospitalization at Bethesda Naval Hospital in 
January 1970 was noted.  The veteran reported at that time 
that, at age 16, he had used intravenous (IV) amphetamines, 
took LSD, barbiturates, and alcohol, and occasionally 
experimented with heroin.  He denied all of this at present.  
In February 1970, he had developed a temperature of 104 
degrees, his white count was elevated, and the SGOT and SGPT 
was elevated.  Diagnosis was upper respiratory infections; he 
was treated with antibiotics and the temperature subsided.  
In February 1971 (11 months after service), he was admitted 
to Cardinal Cushing General Hospital.  History at that time 
included the notation that some of the veteran's co-workers 
had had hepatitis in the past two months.  He was diagnosed 
with hepatitis and myocarditis.  In 1979, he was diagnosed 
with hepato-cellular disease and was treated with steroids.  
A VA discharge summary in 1980 indicated he had a history of 
IV drug abuse and binge drinking; he also had hepatitis 
antibodies.  In 1990 he was treated at Massachusetts General 
Hospital for hepatitis C, with interferon.  The interferon 
was stopped due to depression.  He transferred his care to 
the Providence VA, and biopsy in January 1990 showed early 
cirrhosis.

At the examination, he complained of multiple 
gastrointestinal symptoms including nausea, vomiting, 
fatigue, weakness, and depression.  He had no hematemesis or 
melena.  His abdomen was soft, with no organomegaly, with 
slight guarding to palpation.  Liver size was not palpable.  
The superficial abdominal veins were not detected.  The 
spleen was not felt.  The results of the examination were 
listed as:  hepatitis C, pancreatitis, status post 
intravenous drug abuse, and status post alcohol abuse.  CBC 
and liver function tests were ordered.  Finally, the examiner 
reported that hepatitis C can be obtained with IV drug abuse.  
The examiner further reported, in essence, that it was his 
opinion that that was more likely than not the case with this 
veteran.  

A supplemental statement of the case in July 1998 denied 
service connection for an acquired psychiatric disability.  
It was noted that VAMC Providence records showed treatment 
for several disabilities, including alcohol dependence.  It 
also denied service connection of hepatitis.  It was noted 
that records from Cardinal Cushing Hospital showed treatment 
for hepatitis and myocarditis and records of VAMC Providence 
showed treatment for hepatitis C.  Dr. Sternberg's and the VA 
examiner's reports were noted.  If was noted that, even if 
intravenous drug use in service had caused hepatitis, a 
substance abuse disability cannot be service-connected on the 
basis of its incurrence or aggravation in service since it 
was not incurred in the line of duty.  The RO requested of 
the veteran a current address for his wife so that 
information required by the remand could be obtained.  There 
is no indication that the veteran provided the information.  

Rating decision in September 1998 denied service connection 
for myocarditis and pancreatic enzyme deficiency, as 
secondary to hepatitis.  

II.  Analysis

The veteran contends that a psychiatric disorder began in 
service while he was in neuropsychiatric training school.  He 
contends that he did not know how to deal with disturbed 
patients and suffered a nervous breakdown.  He also contends 
that he was exposed to LSD testing in service and developed 
hepatitis and a nervous disorder as a result.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  If a disability is not shown to 
be chronic during service, service connection may 
nevertheless be granted when there is continuity of 
symptomatology post-service.  38 C.F.R. § 3.303(b) (1998).  
Regulations also provide that service connection may be 
granted for a disease diagnosed after service discharge when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service.  Watson v. Brown, 4 Vet.App. 309, 314 (1993).

In addition, certain diseases, such as a psychosis, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113 (West 1991); 38 C.F.R. 
§ 3.307(d) (1998).  Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of PTSD, 
credible supporting evidence that claimed inservice stressors 
actually occurred, and medical evidence of a causal nexus 
between claimed inservice stressors and current 
symptomatology.  Cohen v. Brown, 10 Vet.App. 128, 138 (1997); 
38 C.F.R. § 3.304(f).

The threshold question regarding the veteran's claim is 
whether he has presented a well-grounded claim. A well-
grounded claim is one which is plausible.  If he has not, the 
claim must fail and there is no further duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107 (West 1991); 
Murphy v. Derwinski, 1 Vet.App. 78 (1990).  This requirement 
has been reaffirmed by the United States Court of Appeals for 
the Federal Circuit, in its decision in Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Veterans 
Appeals which made clear that it would be error for the Board 
to proceed to the merits of a claim which is not well 
grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  Also, in order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus (that is, a link or connection) between the 
in-service injury or disease and the current disability 
(medical evidence).  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).
 
Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).

In regard to the veteran's claim seeking service connection 
of a psychiatric disorder, to include passive aggressive 
personality with depressive features and post-traumatic 
stress neurosis, the Board notes that the veteran has argued 
that such a disorder began in service and is evidenced by his 
service medical records.  In this regard, the Board has 
carefully reviewed the veteran's service medical records and 
finds that, after a period of observation and treatment for 
the purpose of diagnosing his mental trouble, he was found to 
have a passive-aggressive personality.  Accordingly, the 
Board finds that the veteran was not diagnosed with an 
acquired psychiatric disorder during his service.  There is 
no evidence of such a diagnosis within service or one year 
thereafter.  The next diagnoses were in 1973, and included 
adjustment reaction of adult life, with depressive features, 
plus drug and alcohol abuse, and passive aggressive 
personality.

In this regard, the Board notes that a personality disorder 
is not a disability for which service connection may be 
granted for VA compensation purposes.  38 C.F.R. §§ 3.303(c), 
4.9, 4.127 (1998); Winn v. Brown, 8 Vet.App. 510, 516 (1996), 
aff'd, 110 F.3d 56 (Fed. Cir. 1997) (specifically holding 
that "38 C.F.R. § 3.303(c), as it pertains to personality 
disorder, is a valid exercise of the authority granted to the 
Secretary of Veterans Affairs").  See also Beno v. Principi, 
3 Vet. App. 439, 441 (1992).  

The Board has also carefully reviewed all post-service 
medical records, and finds, as evidenced by private and VA 
outpatient treatment records, that they indicate the veteran 
has also been diagnosed with passive-aggressive personality, 
anxiety and depressive neurosis, and drug and alcohol abuse.  
There is no competent evidence of record that the veteran has 
a diagnosed neuropsychiatric disorder which arose as a 
consequence of his military service.  In addition, although 
post-traumatic stress neurosis, or PTSD, was addressed by the 
RO after it was claimed by the veteran's representative, the 
record is devoid of any diagnosis of such a disorder, and 
thus there is no basis for a grant of service connection.

The Board does not doubt the sincerity of the veteran's 
belief in the validity of his claim for service connection of 
a psychiatric disorder, but he does not meet the burden of 
presenting evidence of a well-grounded claim merely by 
presenting his own testimony because, as a lay person, he is 
not competent to offer medical opinions.  See Bostain v. 
West, 11 Vet.App. 124, 127 (1998) ("lay testimony . . . is 
not competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet.App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  The 
statements of the veteran's wife, reportedly a registered 
nurse, pertain to the issue of service connection for chronic 
active hepatitis.

ORDER

The claim of service connection for a psychiatric disorder, 
to include passive aggressive personality with depressive 
features and post-traumatic stress neurosis, is denied.

REMAND

The factual background pertaining to the veteran's claim of 
service connection for chronic active hepatitis is laid out 
above.  Service medical records reflect the veteran reported 
a history, since age 16, of drug abuse, including intravenous 
injection of amphetamine.  The earliest diagnosis of 
hepatitis was in February 1971, 11 months after service.  Dr. 
Sterberg has opined, based upon evidence of elevated liver 
function tests during hospitalization in early 1970, that 
hepatitis was present in service.  The VA examiner in June 
1998 opined that the veteran's hepatitis is due to 
intravenous drug abuse.  Neither has stated that hepatitis 
began in service.  In other words, the opinions are not 
necessarily inconsistent.  Both would be accurate, for 
example, if hepatitis had been incurred as a result of 
intravenous drug abuse prior to service, existed throughout 
service, and was first detected after separation from 
service.  Thus, further medical opinion is necessary.

Furthermore, as this issue involves a possible relationship 
between current disability and drug abuse, we note that, 
pursuant to 38 U.S.C.A. §§ 1110, 1131, compensation is 
payable to a veteran for disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, but no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs.  We further 
note that, in Barela v. West, 11 Vet.App. 280 (1998), decided 
subsequent to the last supplemental statement of the case on 
this issue, the Court held that, while service connection for 
alcohol and drug abuse may be established, compensation is 
prohibited for disability due to alcohol or substance abuse.  
The RO should consider this holding, as well as VAOPGPREC 2-
98 (Feb. 10, 1998), in readjudicating this issue following 
additional development.

In light of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps to 
ensure that all records of treatment for 
hepatitis have been associated with the 
claims folder.

2.  The RO should make another attempt to 
obtain from the veteran an address for his 
wife (or former wife), [redacted].  The RO should 
then write to her and request her to submit a 
summary of her professional qualifications, 
especially in the area of diagnosing liver 
diseases.

3.  The veteran should be scheduled for 
examination by an appropriate VA physician to 
determine the current severity of his 
hepatitis and, to the extent possible, the 
etiology of same.  The physician should be 
provided, and should review, the claims 
folder, including a copy of this Remand, 
prior to the examination.  The physician's 
report should include reference to evidence 
in the claims folder to the extent that the 
evidence is relied upon by the physician in 
formulating his/her opinion.

4.  Thereafter, the RO should review the 
additional evidence and readjudicate the 
claim.  The RO should be mindful of the 
General Counsel opinion and the Barela case, 
discussed supra.  If the claim remains 
denied, the veteran and his representative 
should be provided an appropriate 
supplemental statement of the case and given 
the opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is notified.  The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Board's decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).

- 4 -


